Undercofler, Presiding Justice.
Appellant was convicted in the Municipal Court of Atlanta for violating the Atlanta Housing Code. A sentence of "$3000.00 or Ninety Days in Jail” was imposed. His certiorari to the Superior Court of Fulton County was dismissed after hearing. We affirm.
1. Appellant’s contention that the $3,000 fine exceeds the maximum $500 fine provided by the Atlanta Housing Code is without merit. Section 15-16 (c) of the Code provides a maximum sentence of $500 or six months imprisonment for each violation. Appellant was convicted of six separate violations. Also we find no merit in appellant’s contention that section 15-16 (c) is unconstitutional for vagueness.
2. The municipal court had jurisdiction to impose the sentence upon appellant. The writ of prohibition against such action issued by the superior court had been dissolved. The appeal from that dissolution to the Court of Appeals did not act as an automatic supersedeas. Code Ann. § 81A-162 (c); Howard v. Smith, 226 Ga. 850, 852 (178 SE2d 159) (1970).
3. Appellant in his brief in this court has attempted to incorporate by reference 19 errors he enumerated and argued in his brief in support of his writ of certiorari to the superior court. That is impermissible. Nevertheless we have reviewed the errors alleged therein and find them to be without merit.

Judgment affirmed.


All the Justices concur.